Citation Nr: 1812563	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-19 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for type II diabetes mellitus.

2.  Entitlement to service connection for chronic kidney disease, claimed as secondary to type II diabetes mellitus disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served honorably from January 1966 to October 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified before the undersigned at a hearing held at the RO in October 2017.  

At his hearing, the Veteran reported that he intended to file a claim for peripheral neuropathy, associated with his diabetes mellitus.  As there is no evidence currently of record that the Veteran has a current diagnosis of peripheral neuropathy related to his diabetes mellitus, the Board is referring this claim to the RO for appropriate action.

The issue of entitlement to service connection for chronic kidney disease, claimed as secondary to type II diabetes mellitus disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's diabetes mellitus, type II, has been managed by oral hypoglycemic agent and restricted diet, but it has not required regulation of activities.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.119 Diagnostic Code 7913 (2017).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.  If there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's diabetes is currently rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is warranted when diabetes requires the use of insulin or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

The enumerated elements of Diagnostic Code 7913 are part of a structured scheme of specific, successive, cumulative criteria for establishing a disability rating: each higher rating includes the same criteria as the lower rating plus distinct new criteria that must be satisfied to warrant the higher rating.  Middleton v. Shinseki,
727 F.3d 1172, 1178 (Fed. Cir. 2013).  Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Here, the preponderance of evidence is against a finding that the Veteran's diabetes requires regulation of activities, which is required for a rating in excess of 20 percent under Diagnostic Code 7913.  "Regulation of activities" has been defined as the situation where the claimant has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

There is no medical evidence that shows that occupational and recreational activities have been restricted due to service-connected diabetes mellitus in the Veteran's case.  The VA examiner who conducted the January 2011 VA examination found that the Veteran's diabetes mellitus did not have any effect on his daily activities, with the exception of feeding.  In addition, private medical records reflecting treatment throughout the appeals period show that the Veteran was encouraged to exercise as part of a regimen to treat his diabetes mellitus.  The Veteran's private physician submitted a statement dated in November 2017 reflecting that service-connected diabetes mellitus was managed by oral medication, exercise, and diet management.  As such, the evidence does not support a finding that the Veteran's diabetes mellitus requires a regulation of activities, as contemplated by the regulations.  Therefore a higher disability rating under the criteria for rating diabetes mellitus is not warranted. 

In sum, there is no competent evidence of record that indicates the Veteran's diabetes requires regulation of activities.  As the preponderance of evidence is against a finding that regulation of activities is required, the doctrine of reasonable doubt does not apply, and a rating in excess of 20 percent for diabetes is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An initial rating higher than 20 percent for type II diabetes mellitus is denied.


REMAND

The Veteran contends that he has kidney dysfunction secondary to his service-connected diabetes mellitus.  He was provided with a VA examination in January 2011.  The examiner found that the Veteran did not meet the criteria for kidney damage, and therefore did not provide an opinion as to whether any kidney dysfunction was caused or aggravated by his service-connected diabetes mellitus, type II.  The RO acknowledged that there were private medical records in the claims file documenting the Veteran's kidney damage.  See August 2008 private renal procedure ordered by Dr. Conrad.  However, the RO determined that private medical records show that finding/treatment of chronic renal failure began in May 2005, and diagnosis and treatment for diabetes was not shown until November of 2006.  Since the RO concluded that the Veteran's kidney damage pre-dated his diabetes mellitus, there was no evidence that the condition was caused by diabetes or that it has been aggravated beyond normal progression by diabetes.

The Board finds these conclusions problematic for a number of reasons.  First, the January 2011 VA examiner clearly had not reviewed the private medical records that were included in the record which reflected chronic kidney disease, stage 3.  In addition, while the RO determined that the Veteran's chronic kidney failure was found in May 2005, prior to his diagnosis and treatment of diabetes in November 2006, the Board notes that there is additional evidence of record that conflicts with these findings by the RO.  A December 2002 laboratory report reflecting blood test results shows a provisional diagnosis of diabetes, if not previously diagnosed.  Moreover, a November 2003 record from Mercy Health Services North reflects a past history of glucose intolerance, likely diabetes mellitus.  This raises the possibility that the Veteran's diabetes mellitus pre-dated his kidney problems.  Finally, the examiner did not address whether the Veteran's service-connected diabetes mellitus has aggravated his kidney problems.

As such, on remand, the Veteran should be provided with another VA examination to determine whether his service-connected diabetes mellitus has caused or aggravated his kidney problems.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his kidney problems.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's kidney problems have been caused (in whole or in part) or aggravated (has undergone a measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus.

If the Veteran's kidney problems have been aggravated by his service-connected diabetes mellitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must address the evidence in the record showing that diabetes mellitus may have manifested prior to the Veteran's kidney problems (A December 2002 laboratory report reflecting blood test results shows a provisional diagnosis of diabetes, if not previously diagnosed and a November 2003 record from Mercy Health Services North reflects a past history of glucose intolerance, likely diabetes mellitus.)  The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2.  Readjudicate the issue on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


